Title: From Benjamin Franklin to Joseph Galloway, 11 April 1757
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
New York, April 11. 1757

I received the Exemplifications of the Royal Grant, Charter and Commissions at Bristol, and by the Post Copies of the two £100,000 Bills under Seal, and a Copy of the Indian Trade Bill, with Amendments, all in good Order.
I am sorry the Indian Trade Bill is lost; but it is some Advantage that the iniquitous Views of the Proprietor and his Creatures of the Council are so clearly discover’d by their Conduct on this Occasion. The Spirit that makes them so ardently aim at the Disposition of Money not their own, is the same with that which inclines lesser Knaves to rob and pick Pockets. They seem to have no Regard to the Publick Welfare, so the private Point maybe gained. ’Tis like Firing a House to have an Opportunity of Stealing a Trencher.
I wish Success to the Negociations with the Indians. Tis a good Sign that so many are come down. The next Post will probably find us here; pray favour me with any farther Intelligence concerning them or our other Publick Affairs, that comes to your Knowledge.
I leave some Enemies in Pensilvania, who will take every Opportunity of injuring me in my Absence. However, as they are my Enemies, not on my own private Account but on that of the Publick, I seem to have some Right to ask the Care of my Friends, to watch ’em and guard my Reputation and Interest as much as may be from the Effects of their Malevolence. I chearfully leave my dearest Concerns under that Care, having no Reason to doubt the Continuance of the Friendships I have so long experienc’d.
Your kind Wishes demand my sincerest Thanks. I suppose Billy writes. I will not now take Leave of you, as I intend another Line or two per next Post. With great Esteem and Affection, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
The List of Servants is not come.
Mr. Galloway

 Endorsed: Benja. Franklin’s Letter April 11. 1747 [sic]. N York.
